Appeal by the People from an order of the .County Court of Clinton County which sustained a writ of habeas corpus, upon the ground that relator was improperly sentenced as a second offender in that upon the prior conviction section 480 of the Code of Criminal Procedure was not complied with. The court below held that the prior conviction was on that account invalid and directed that relator be remanded for resentenee as a first offender. Our holding in People ex rel. Be Pasquale v. McMann (8 A D 2d 662) is determinative of this appeal as well. Order reversed on the law and the facts and writ dismissed, without costs. Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.